993 F.2d 1549
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.DARWALL, Plaintiff-Appellant,v.WESTERN ILLINOIS UNIVERSITY, Defendant-Appellee.
No. 91-1271.
United States Court of Appeals, Seventh Circuit.
Submitted May 21, 1993.*Decided May 28, 1993.

Before BAUER, Chief Judge, and CUMMINGS and FLAUM, Circuit Judges.

ORDER

1
Appellant, a Michigan state prisoner who goes by the name Darwall, has submitted a rambling and mostly unintelligible brief in this appeal.   He does not dispute the district court's characterization of his complaint as a civil rights action alleging "that the defendant, Western Illinois University, violated the plaintiff's constitutional rights by refusing to award him a diploma."   Nor does he take issue with any of the district court's reasons for dismissing his case:  "The Board of Governors of State Colleges and Universities is not a 'person' under the Civil Rights Act, the plaintiff has failed to state any facts showing that a constitutional right was violated, and his claim against the University is barred by the Eleventh Amendment."


2
We allow some latitude to pro se litigants who file briefs in this court.   See  Hilgeford v. Peoples Bank, 776 F.2d 176, 178 (7th Cir.1985) (per curiam).   But a pro se brief that is incoherent and makes no colorable effort to point out legal or factual errors in the district court's decision borders on the frivolous.   Bacon v. AFSCME Council No. 13, 795 F.2d 33, 35 (7th Cir.1986).   Appellant has given us no reason to alter the district court's judgment.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   Appellant submitted a "Statement as to Need for Oral Argument" on October 21, 1991.   Upon consideration of that statement, the briefs, and the record, the request for oral argument is denied and the appeal is submitted on the briefs and record